Luke, J.
1. The conviction of the defendant in this ease not depending solely upon circumstantial evidence, the court did not err in failing to charge the jury the law of circumstantial evidence, there being no request for such a charge.
2. There was no error in the charge of the court excepted to, and the evidence as shown by the answer to the petition for certiorari authorized the conviction of the defendant. Eor no 'reason assigned was it error to overrule the certiorari.

Judgment affirmed.

Broyles, O. J., and Bloodworth, J., concur.